Citation Nr: 0515259	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  98-11 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right foot surgery/disability, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from November 1944 to July 
1946.

This appeal arises from a December 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  In this decision, the RO denied an 
increased evaluation for residuals of a right foot surgery.  
The 10 percent evaluation was confirmed and continued.

In July 2003, the Board of Veterans' Appeals (Board) remanded 
this case for development of a missing radiological study 
requested during the latest VA compensation examination in 
May 2002.  The case has returned for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a brief to the Board, the veteran's representative has 
asserted that the veteran's right foot disability has become 
worse since the last VA compensation examination obtained in 
May 2002.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993) (When a veteran claims that his or her condition is 
worse than when last rated, and available evidence is too old 
for adequate evaluation of the current condition, the duty to 
assist requires obtaining a more contemporaneous 
examination.)  It is also contended that this examination is 
now too remote in time to accurately reflect the veteran's 
current disability picture.  Finally, the representative 
argues that as a large number of treatment records have been 
obtained and associated with the claims file since May 2002, 
this latest examination is inadequate for rating purposes as 
no examiner has reviewed these treatment records in 
connection with a comprehensive examination.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (A 23 month old 
examination was too remote in time to adequately evaluate a 
claim for an increased evaluation; a medical examination must 
consider records of prior medical examination and treatment 
in order to ensure a fully informed examination.)

A review of the May 2002 examination report reveals that the 
examiner did not have access to the veteran's claims file in 
preparation for the examination.  The medical history taken 
from the veteran is brief and appears to be rather 
speculative ("It was diagnosed as something like Morton's 
neuroma...").  While the examination findings do provide 
information on the anatomical deformity of the right foot, 
there is no mention by the examiner on its functional 
ability, to include loss of functional ability during 
symptomatic flare-ups.  See 38 C.F.R. §§ 4.40, 4.45 (2004); 
DeLuca v. Brown, 8 Vet. App. 202, 2005-7 (1995).  Nor did the 
examiner express a medical opinion on whether the resulting 
functional ability was moderate, moderately severe, or severe 
in nature.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5283, 
5284 (2004).

Based on the representative's contentions and the lack of 
information in the May 2002 examination report required for 
adequate evaluation of the veteran's foot disability, the 
Board finds that this case must be remanded for a new 
compensation examination.  See 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2004).  In addition, VA 
should obtain the veteran's must recent treatment reports and 
have them associated with the claims file.

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the VBA AMC for the 
following:

1.  Contact the VA Medical Center in 
Fresno, California and request copies of 
the veteran's inpatient and outpatient 
treatment dated from February 2004 to the 
present time.  All responses or evidence 
should be incorporated into the veteran's 
claim file.  

2.  After the completion of the above 
development and evidence received has 
been associated with the claims file, 
schedule the veteran for a VA podiatry 
examination to determine the severity of 
his service-connected right foot 
disability.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary tests, including x-rays if 
indicated, should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.  

The examiner should identify all 
residuals attributable to the veteran's 
service-connected residuals of a right 
foot surgery/disability.  The examiner 
should identify any orthopedic and 
neurological findings related to the 
service-connected disability and fully 
describe the extent and severity of those 
symptoms.  In particular, please describe 
the severity of any deformity (to include 
pronation, abduction, and inward 
displacement), swelling, callosities, and 
spasm of the muscles or tendons.

The examiner should determine if the right 
foot disability has resulted in loss of 
motion or function loss.  Report the range 
of motion measurements for the right foot 
in degrees.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be noted, 
and whether there is likely to be 
additional range of motion loss due to any 
of the following should be addressed: (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the right foot is 
used repeatedly.  All limitation of 
function must be identified by degrees of 
motion, if possible.  If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.

Finally, the examiner should determine, 
based his or her best medical judgment and 
experience, whether the service-connected 
right foot disability has resulted in an 
overall moderate, moderately severe, or 
severe loss of function of the right foot.  
Also, determine whether any malunion or 
nonunion of the tarsal or metatarsal are 
involved and, if so, is such 
malunion/nonunion best characterized as a 
moderate, moderately severe, or severe 
deformity.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

3.  Thereafter, readjudicate the 
veteran's claim on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to any claim on 
appeal remains adverse to the veteran, he 
and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and afforded a reasonable 
period of time within which to respond 
thereto.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim for service connection.  38 C.F.R. 
§ 3.655.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 


